DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on8/27/2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of Application 16/089137 filed on 9/27/2018, which claims priority of PCT Application PCT/EP2017/057379 filed on 3/29/2017, which claims further priority of Foreign Patent Application SE1650425-0 filed on 3/31/2016. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a forestry management device comprising processing circuitry configured to: receive selected tree location data associated with a selected tree; receive operator location data associated with an operator from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; and cause information associated with the selected tree to be displayed on the head-mounted display of the wearable computing device based on the operator location data, the information associated with the selected tree comprising cutting information for use by the operator to cut the selected tree; wherein the cutting information is displayed via augmented reality within a field of view of the operator (Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing location data of a user and tree data to display cutting information for the user, which can be done in the human mind. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a forestry management device comprising processing circuitry configured to: from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; and cause information associated with the selected tree to be displayed on the head-mounted display of the wearable computing device based on the operator location data, via augmented reality within a field of view of the operator” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a forestry management device comprising processing circuitry configured to; an operator from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; imager; a safety helmet visor; camera” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2 and 6-8 further narrow the abstract idea and dependent claims 2 and 6 additionally recite “receive tree data; receive an indication of a worker location” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “imager; a safety helmet visor; camera” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The Examiner notes that the claimed sensor and display via augmented reality merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “a forestry management device comprising processing circuitry configured to; an operator from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; imager; a safety helmet visor; camera” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1-20 recite a forestry management device comprising processing circuitry configured to; an operator from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; imager; a safety helmet visor; camera; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0021-0023 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a forestry management device comprising processing circuitry configured to: from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; and cause information associated with the selected tree to be displayed on the head-mounted display of the wearable computing device based on the operator location data, via augmented reality within a field of view of the operator” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2 and 6-8 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2 and 6 additionally recite “receive tree data; receive an indication of a worker location” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “imager; a safety helmet visor; camera” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Examiner Comment
The Examiner notes that displaying the cutting information via augmented reality in a visual overlay projection of the tree integrates the abstract idea into a practical application by using the abstract idea in a meaningful way beyond general linking to the abstract idea (See PEG 2019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 12-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-5, 9, 12-14, and 17-20: Claims 3-5, 9, 12-14, and 17-20 recite “the visual overlay projection”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11.102.940 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to a forestry management device.  The details of “a forestry management device comprising processing circuitry configured to: receive selected tree location data associated with a selected tree; receive operator location data associated with an operator from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; and cause information associated with the selected tree to be displayed on the head-mounted display of the wearable computing device based on the operator location data, the information associated with the selected tree comprising cutting information for use by the operator to cut the selected tree; wherein the cutting information is displayed via augmented reality within a field of view of the operator”, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable over 35 USC 103
Claims 1-20 are allowable over the prior art, but remain rejected under §101, 35 USC 112, and Double Patenting for the reasons set forth above. Independent claims 1, 10, and 15 disclose a system and product operating a head mounted system that receives tree and location data from sensors, displays tree cutting information based on the selected tree and then displays the data in an augments reality for the operator to cut the tree.
Regarding a possible 103 rejection: The closest prior art of record is:
Alster (CA 2330979 A) – which discloses a method and apparatus for controlling the harvesting of trees. 
Gatz (US 2005/0133115 A1) – which discloses a tree harvesting machine and details regarding how the tree harvester functions.
Buchanan et al. (US 2012/0152072 A1) – which discloses a wearable safety device for use when operating cutting machines.
Gallant et al. (US 2006/0028330 A1) – which discloses a head mounted display device for displaying alerts.
Olberding et al. (A cuttable multi-touch sensor, UIST '13: Proceedings of the 26th annual ACM symposium on User interface software and technology, October 2013, Pages 245-254, https://doi.org/10.1145/2501988.2502048) – an ad-hoc customization of printed electronics components.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 10, and 15.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “forestry management device comprising processing circuitry configured to: receive selected tree location data associated with a selected tree; receive operator location data associated with an operator from a location sensor of a wearable computing device, the wearable computing device comprising a head-mounted display; and cause information associated with the selected tree to be displayed on the head-mounted display of the wearable computing device based on the operator location data, the information associated with the selected tree comprising cutting information for use by the operator to cut the selected tree; wherein the cutting information is displayed via augmented reality within a field of view of the operator”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683